rrtl FILED IN      0
                                                                             COURT OF APPEALS
                                            IN THE
                                                                               FEB 2 8 2000
                                           }A MATZ
                  COURT OF CRIMINAL APPEM^rmTZ
                                           ,5th DISTRICT

                                     AUSTIN, TEXAS
HUBERT HORTON

VS.                                                          CAUSE NO. 05-97-00447-CR

STATE OF TEXAS


                                           ORDER


       On this 25th day of February, 1999, came on to be considered the appellant's pro se
motion for leave to file an out of time petition for discretionary review.

       AND SUCH MOTION is hereby denied.

       IT IS SO ORDERED.




                                      PER CURIAM




A TRUE COPY ATTEST:

Troy C. Bennett, Jr., Clerk
Court of Criminal Appeals


By:
      ^O^^dlMJiO^
  Faye Koenig, Deputy Clerk